Citation Nr: 0424157	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  02-21 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife, and friend


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to June 
1971, including combat service in the Republic of Vietnam.  
His decorations include the Combat Medical Badge and the 
Bronze Star Medal with "V" device.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which granted the veteran's claim of 
entitlement to service connection for PTSD and assigned an 
initial evaluation of 10 percent disabling, effective January 
19, 2001.  The veteran perfected a timely appeal of this 
determination to the Board.

In October 2002, the RO increased the evaluation of the 
veteran's service-connected PTSD to 30 percent disabling, 
effective January 18, 2001.  

In November 2003, the Board remanded this case in light of 
the veteran's outstanding request for a Board hearing, which 
was conducted in May 2004.  At the May 2004 hearing, the 
veteran, his spouse and his friend offered testimony before 
the undersigned Veteran's Law Judge (formerly known as a 
member of the Board) at the local VA office.  At the hearing, 
the veteran submitted additional evidence that was 
accompanied by a waiver of RO consideration.  This evidence 
will be considered by the Board in adjudicating his appeal.

Since the veteran has appealed the initial disability rating 
assigned following the grant of service connection for PTSD, 
the Board has framed this issue as shown on the title page.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

For reasons set forth below, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


REMAND

At the outset, the Board notes that at the May 2004 hearing 
the veteran's representative specifically requested that 
consideration be given to whether or not the veteran's 
alcohol problems are related to the PTSD.  In this regard, 
the Board notes that the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that VA 
compensation benefits are available for alcohol or drug-
related disabilities that arise secondarily from a service-
connected disorder, e.g., PTSD.  See Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001).  In light of these contentions, 
the Board finds that further action is warranted to develop 
this claim.  As the rating for the service-connected PTSD is 
inextricably intertwined with the secondary service 
connection issue, it will also be remanded to the RO for 
consideration and current examination with readjudication.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

In this regard, it is noted that the provisions of 38 C.F.R. 
§ 3.310(a) provide that disability which is proximately due 
to or the result of a service-connected disease or injury 
shall be service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  

Service medical records reflect that at the time of 
discharge, the veteran admitted to an excessive drinking 
habit.  Thereafter, he was treated by VA in 1989 for alcohol 
dependency.  Hospital records show that he had a long history 
of alcoholism and depression and reported that such problems 
had existed since 1971, when he was inservice.  All records 
of treatment for alcohol dependency should be secured.

The veteran in this case was afforded a VA examination in 
April 2001 in connection with his claim for service 
connection.  Subsequent to this examination and also 
subsequent to the October 2002 rating decision assigning an 
evaluation of 30 percent for this condition, the veteran and 
his wife testified that his disability had worsened since his 
last disability determination by VA.  Specifically, the 
veteran and his wife testified that the veteran has had 
increased difficulty sleeping, has become more withdrawn, has 
essentially turned his business over to his wife and an 
employee, and nearly committed suicide in March 2004. 

Because the veteran's service-connected disability appears to 
have worsened, and because it has been over three years since 
he underwent a VA examination for his condition, the Board 
concludes that this matter must be remanded for the veteran 
to undergo a contemporaneous and thorough VA examination.  
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). 

Prior to conducting the examination, the RO must associate 
with the claims folder the outstanding records of the 
veteran's treatment for this condition.  See 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c).  In this regard, the Board 
observes that the veteran has been receiving regular 
treatment for his condition from the Denver, Colorado VA 
Medical Center.  On remand therefore, the RO should update 
the veteran's medical records from this facility and obtain 
records dated since September 2002.  This should include all 
records from the veteran's PTSD clinic or therapy group at 
the Denver VA Medical Center.  In this regard, the Board 
notes that any treatment that the veteran may have received 
or is currently receiving for his condition at a VA facility 
would be relevant to his claim.  The Board also notes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered to be 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, other than 
those already associated with the claims 
folder, that have treated him since 
service for PTSD and for alcohol 
dependency.  This should specifically 
include any records of his care at the 
Denver, Colorado, VA Medical Center, 
dated after September 2002, and any 
outpatient records from the veteran's 
PTSD clinic or therapy group associated 
with the Denver VA Medical Center.  The 
aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a comprehensive VA examination 
by appropriate specialists to determine 
the current extent and severity of his 
service-connected PTSD and to address the 
question of whether alcohol dependency is 
secondary to his service-connected PTSD 
or represents a primary disorder.  It is 
imperative that the examiner(s) review 
the evidence in his claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in his or 
her report.  The examination report 
should reflect consideration of the 
veteran's documented, relevant medical 
history, to include his history of 
alcohol abuse.  All appropriate tests and 
studies should be conducted, and all 
clinical findings should be reported in 
detail.  The examiner should provide a 
multi-axial assessment, including 
assignment of a Global Assessment of 
Functioning (GAF) score and an 
explanation of what the score means.  The 
appropriate examiner should also render 
an opinion on whether the veteran's 
alcohol dependency is a primary disorder, 
or secondarily related to his service-
connected PTSD.  All examination findings 
and the complete rationale for all 
opinions expressed and conclusions 
reached should be set forth in a legible 
report.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should re-adjudicate this 
claim.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.  Further, in 
reconsidering the veteran's claim 
regarding the propriety of the initial 30 
percent evaluation assigned for his PTSD, 
the RO should address whether staged 
rating is appropriate in light of 
Fenderson v. West, 12 Vet. App. 119, 126-
27 (1999).  If favorable action is taken 
regarding the claim for secondary service 
connection for alcohol dependency, due 
consideration should be given to 
evaluating same pursuant to the 
provisions of 38 C.F.R. § 3.310(a).  

4.  The veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




